Citation Nr: 9923008	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-02 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cardiovascular disability to include 
hypertension and a heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from May 1963 to May 1965.  In 
August 1983, the Los Angeles, California, Regional Office 
(RO) denied service connection for a cardiovascular 
disability to include hypertension and a heart murmur.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in August 1983.  He did not submit a 
notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO determination that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
cardiovascular disability to include hypertension and a heart 
murmur.  In March 1995, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In November 1998, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  In 
April 1999, the Board requested an opinion from a VA medical 
expert (VHA).  In April 1999, the veteran was informed of the 
VHA request.  In July 1999, the requested VHA opinion was 
incorporated into the record.  In July 1999, the accredited 
representative was provided with a copy of the VHA opinion 
and informed of the veteran's right to submit additional 
evidence and/or argument in support of his claim.  In July 
1999, the national accredited representative submitted 
additional argument.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  In August 1983, the RO denied service connection for a 
cardiovascular disability to include hypertension and a heart 
murmur.  The veteran was informed in writing of the adverse 
decision and his appellate rights in August 1983.  He did not 
submit a notice of disagreement with the adverse decision.  

2.  The additional documentation submitted since the August 
1983 RO decision is new, relevant and probative of the issue 
at hand.  
3.  A cardiovascular disability including hypertension was 
not shown during active service or within one year of service 
separation.  The veteran's current cardiovascular disability 
has not been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the August 
1993 RO decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a cardiovascular disability to include 
hypertension and a heart murmur.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  A cardiovascular disability to include hypertension and a 
heart murmur was not incurred in or aggravated by active 
service and a cardiovascular-renal disease including 
hypertension may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  When a veteran 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1105 (1998).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  

I.  Prior Final RO Decision

In August 1983, the RO denied service connection for a 
cardiovascular disability to include hypertension and a heart 
murmur upon its determination that the veteran's inservice 
heart murmur was "not a ratable entity" and no heart 
pathology was shown on the most recent examination of record.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in August 1983.  He did not submit a 
notice of disagreement with the adverse decision.  

The evidence upon which the RO formulated its August 1983 
rating decision may be briefly summarized.  The report of the 
veteran's March 3, 1965 physical examination for service 
separation notes that he exhibited a blood pressure reading 
of 138/82 mmHg and a Grade II/VI early systolic rough murmur.  
The examiner concluded that there was no indication of 
significant cardiac disease.  A March 22, 1965 Army physical 
evaluation relates that the veteran initially exhibited a 
heart murmur at his physical examination for service 
separation.  He stated that he was in perfect health and had 
no prior history of significant disease.  Contemporaneous 
electrocardiographic and X-ray studies were within normal 
limits for the veteran's age.  A May 1967 written statement 
from Robert E. Wheaton, M.D., reports that a contemporaneous 
electrocardiographic study revealed findings consistent with 
myocardial ischemia with angina pectoralis.  The report of a 
May 1967 Army Reserve physical examination for cardiac 
evaluation notes that the veteran exhibited a blood pressure 
reading of 150/80 mmHg; a Grade II/VI early systolic murmur; 
and slight cardiomegaly.  The veteran was diagnosed with 
organic heart disease and left ventricular hypertrophy.  A 
January 1983 VA treatment record reflects that the veteran 
reported a history of hypertension.  The report of a July 
1983 VA examination for compensation purposes states that the 
veteran was diagnosed with a history of a heart murmur of 
undetermined type and cause and essential hypertension by 
history controlled with medication.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (1998) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  

The evidence submitted since the August 1983 rating decision 
denying service connection for a cardiovascular disability to 
include hypertension and a heart murmur consists of 
photocopies of the veteran's service medical records; VA and 
private clinical documentation; the June 1999 VHA opinion; 
Social Security Administration documentation; transcripts of 
the March 1995 and November 1998 hearings; and written 
statements from Leroy Simian and the veteran.  A May 1994 
written statement from E. F. Simpson, M.D., conveys that the 
veteran's March 1965 physical examination for service 
separation "showed an elevated blood pressure and a 
significant heart murmur and cardiomyopathy."  The Board 
finds that this additional evidence is new and material as to 
the issue of the veteran's entitlement to service connection 
for a cardiovascular disability to include hypertension and a 
heart murmur and is therefore sufficient to reopen the his 
claim.  

The veteran has addressed the merits of his claim during the 
pendency of the instant appeal.  He has presented arguments 
and evidence in support of his claim of entitlement to 
service connection.  Therefore, the Board concludes that he 
would not be prejudiced by the Board's addressing the merits 
of his reopened claim for service connection.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  



III.  Service Connection 

It is necessary to determine if the veteran has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and if so, whether the VA has properly 
assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

As noted above, the report of the veteran's March 3, 1965 
physical examination for service separation reflects that he 
exhibited a blood pressure reading of 138/82 mmHg and a Grade 
II/VI early systolic rough murmur.  The Army examiner 
commented that there were no indications of significant 
cardiac disease.  The veteran was referred for further 
evaluation.  A March 11, 1965 electrocardiogram was reported 
to be normal.  The March 22, 1965 Army physical evaluation 
conveys that the veteran reported that he was in perfect 
health and denied any "prior history of significant 
disease."  A contemporaneous electrocardiographic evaluation 
showed increased precordial amplitude.  The examiner 
commented that the findings "may be variant of normal for 
age."  

The May 1967 evaluation from Dr. Wheaton conveys that the 
veteran was seen upon his complaints of chest pain.  
Contemporaneous electrocardiographic studies were reported to 
be consistent with myocardial ischemia with angina 
pectoralis.  At the May 1967 Army Reserve physical 
examination for cardiac evaluation, the veteran complained of 
left lateral chest pain of two years' duration, tachycardia, 
shortness of breath, and bad health.  On examination, the 
veteran exhibited a blood pressure reading of 150/80 mmHg; a 
Grade II/VI early systolic murmur; and slight cardiomegaly.  
A contemporaneous electrocardiographic study revealed 
evidence of primary myocardial disease.  The veteran was 
diagnosed with organic heart disease and left ventricular 
hypertrophy which rendered him unqualified for retention.  

A December 1982 private treatment record notes that the 
veteran complained of episodic chest pain of three years' 
duration.  He reported that he had received a workup "at 
Martin Luther King" in approximately 1979 and was told that 
he was hypertensive.  On examination, the veteran exhibited a 
blood pressure reading of 140/100 mmHg.  He was prescribed 
anti-hypertensive medication.  A January 1983 VA treatment 
record conveys that the veteran presented a history of 
hypertension "for a number of years."  He presented no 
cardiac symptoms.  Treating VA medical personnel reported a 
blood pressure reading of 130/85 mmHg.  

At the July 1983 VA examination for compensation purposes, 
the veteran reported that he had been hypertensive since "he 
got out of [the] service."  On examination, the veteran 
exhibited a blood pressure reading of 136/84 mmHg and no 
evidence of cardiomegaly.  Contemporaneous diagnostic studies 
revealed no cardiac abnormalities.  The veteran was diagnosed 
with a heart murmur of undetermined type and cause and a 
history of essential hypertension controlled by medication.  

Private clinical documentation dated between September 1983 
and January 1987 reflects ongoing treatment of hypertension.  
Private treatment records dated in August and September 1987 
indicate that the veteran exhibited cardiomegaly, congestive 
heart failure, and questionable hypotension secondary to his 
anti-hypertensive medication.  A November 1987 private 
treatment record relates that the veteran reported drinking 
alcohol.  An impression of alcoholic cardiomyopathy was 
advanced.  A December 1989 private treatment entry states 
that the veteran was diagnosed with cardiomyopathy.  He was 
reported to be fully compensated and to exhibit no symptoms.  

A February 1993 diagnostic study from Phillip S. Frankel, 
M.D., states that the veteran exhibited findings consistent 
with severe cardiomyopathy.  A May 1993 physical evaluation 
from Robert Schatz, M.D., notes that the veteran was a 
"suboptimal" historian who presented a history of 
longstanding hypertension and congestive heart failure.  
Impressions of a history of congestive heart failure, 
cardiomyopathy, and hypertension were advanced.  A November 
1993 physical examination report from Seung Lim, M.D., notes 
that the veteran had a history of hypertension of fifteen 
years' duration, congestive heart failure, and chest pain.  

The May 1994 written statement from Dr. Simpson conveys that 
he had examined the veteran and reviewed all of his medical 
records including both inservice and post-service clinical 
documentation.  Dr. Simpson commented that:

It is significant that upon entering the 
service in May 1963[,] there were no 
abnormalities noted and specifically no 
heart murmur or other cardiac 
abnormalities and normal blood pressure.  
His discharge examination in March 1965 
showed an elevated blood pressure and a 
significant heart murmur and 
cardiomyopathy as described in the 
enclosed copies.  

Your denial of his claim appears to be 
based on the supposition that there was 
no service connection to his disability 
since the new information pertained to 
findings in 1993, however, in a physical 
examination and report dated May 1967 by 
Robert Mendez, First LTMC found that this 
patient was not qualified for retention 
in Army service due to his heart 
condition.  Since this is only two years 
after his discharge from the service, it 
definitely establishes a 
service-connected disability and his 
claim should be approved.  

At the March 1995 hearing before a VA hearing officer, the 
veteran testified that he was first informed of his heart 
murmur at his physical examination for service separation.  
He stated that he was initially prescribed anti-hypertensive 
medication in 1965.  

VA clinical documentation dated in December 1996 and January 
1997 shows that the veteran underwent cardiac catheterization 
in January 1997.  The procedure revealed minimal coronary 
narrowing.  Impressions of non-critical coronary artery 
disease and non-ischemic dilated cardiomyopathy were 
advanced.  VA clinical documentation dated in April 1997 
indicates that the veteran reported a history of heavy 
alcohol abuse of twenty years' duration followed by four 
years of abstinence.  Treating VA medical personnel advanced 
an impression of non-ischemic dilated cardiomyopathy possibly 
secondary to alcohol, hypertension, or viral myocarditis.  An 
October 1997 VA treatment entry states that the veteran had a 
history of congestive heart failure secondary to dilated 
cardiomyopathy due to hypertension and alcohol abuse.  

At the November 1998 hearing before the undersigned Member of 
the Board, the veteran testified that an Army physician 
informed him that he had some type of a heart condition 
approximately six months after he was stationed in Germany.  
The doctor placed the veteran on a limited duty profile which 
allowed him to avoid physical training exercises.  

The June 1999 VHA opinion indicates that the VA physician 
thoroughly reviewed the veteran's medical records.  The 
doctor commented that:

4.  No blood pressure was recorded in the 
service medical records while he was on 
active duty.  The next recorded exam was 
3/3/65 which was a separation exam.  He 
had no heart complaints but a 2/6 
systolic murmur was heard.  The weight 
was 178 and the blood pressure was 
138/82.  A medical consultation dated 
3/22/65 noted no heart symptoms, a blood 
pressure of 128/78 and a normal chest 
X-ray and [electrocardiographic study].  
The consultant's interpretation of the 
findings was that there was no heart 
disease.  

5.  Two years later, an 
[electrocardiographic study] is available 
which suggests [left ventricular 
hypertrophy] on 5/6/67.  A Reserve 
examination report of 5/25/67 recorded 
symptoms of "pain in chest" and 
"short-winded" and "my health is bad" 
and "sharp pain in the chest."  The 
weight was 182 and the blood pressure was 
150/80.  There was a 2/6 systolic murmur 
noted, along with an increased apical 
thrust.  He was judged to have a 
cardiomyopathy and military records cease 
at this point.  

6.  Subsequent medical records indicate 
the development of congestive heart 
failure associated with varying degrees 
of systolic dysfunction, the worst being 
an ejection fraction on echocardiogram of 
20% 2/16/93.  This had improved at the 
time of cardiac catheterization in 1997 
when the ejection fraction was 42% and 
hemodynamically significant coronary 
heart disease was excluded.  The 
interpretation of the findings was that 
his congestive heart failure syndrome was 
due to hypertension and long standing 
alcohol abuse (notes of 11/30/87 and 
10/6/97).  On standard heart failure 
treatment, his syndrome appeared from the 
record to stabilize.  

7.  The questions posed in [the VHA 
opinion request] are responded to next.  

	"Are the 1965 findings indicative 
of cardiomyopathy?"  

I believe they are not.  The record we 
have indicates no findings of abnormality 
that direct a diagnosis of 
cardiomyopathy.  This does not mean that 
cardiomyopathy was excluded by the 
examination.  

	"Do the veteran's 1965 
cardiovascular findings constitute the 
initial manifestations of the 
cardiovascular disabilities?"  

They do not, but as indicated above, they 
do not exclude the future possibility.  
His systolic blood pressure was at what 
would now be considered by current 
definitions a "high normal" level on 
3/3/65 when it was 138/82, and even in 
his preinduction exam of 11/14/61 when 
the blood pressure was 134/68.  Even by 
today's stricter standards, he would not 
be labeled as having hypertension.  

"What is the etiology of the veteran's 
current cardiovascular disabilities and 
their relationship, if any, to active 
duty?"  

There is nothing in the record to 
indicate that active duty caused overt 
hypertension or heart disease, but the 
predecessor to hypertension in this 
individual who was destined to become 
hypertensive, was hinted at by the "high 
normal" pressure of 3/3/65.  
Hypertension was established by the 
Reserve exam of 5/25/67 when he 
complained of dyspnea, his weight had 
increased to 182 pounds, his blood 
pressure was 150/80 and his 
electrocardiogram showed [left 
ventricular hypertrophy].  There is no 
record of his blood pressure between 1965 
and 1967 in the folder so I do not know 
when he became, by current standards, 
hypertensive.  

8.  Therefore, of the two central 
mechanisms in his record underlying his 
myocardiopathy, hypertension and alcohol 
consumption, the hypertension component 
was suggested as a future possibility 
while he was on active duty, but was not 
diagnosable at that stage.  The possible 
alcohol component was never mentioned in 
the military records, only later in 
civilian medical records.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
He alleges that he was initially found to have hypertension 
and a heart disability during active service.  In reviewing 
the record, the Board observes that the veteran initially 
exhibited a heart murmur at his March 3, 1965 physical 
examination for service separation.  The veteran was referred 
for further cardiovascular evaluation which again identified 
the heart murmur and no evidence of cardiovascular disease.  
At the March 22, 1965 evaluation, the veteran reported that 
he was in good health and expressly denied having a prior 
history of significant illness.  He was subsequently released 
from active service.  At the May 1967 Army Reserve physical 
examination for cardiac evaluation, the veteran exhibited 
hypertensive blood pressure readings, cardiomegaly, organic 
heart disease, and left ventricular hypertrophy.  The veteran 
was subsequently diagnosed with hypertension; congestive 
heart failure syndrome; minimal coronary artery disease; and 
non-ischemic dilated cardiomyopathy probably secondary to 
hypertension, alcohol abuse, or viral myocarditis.  

The record contains conflicting opinions as to the onset of 
the claimed disability.  While Dr. Simpson concluded that the 
veteran exhibited elevated blood pressure and cardiomyopathy 
at the March 3, 1965 physical examination for service 
separation, the report of the physical examination for 
service separation, the subsequent March 22, 1965 Army 
physical evaluation, and the June 1999 VHA opinion all 
expressly conclude that the veteran exhibited no diagnosable 
hypertension, cardiomyopathy, or other cardiac disease.  Dr. 
Simpson's conclusions appear to be directly rebutted by the 
March 3, 1965 physical examination findings.  

Further, Dr. Simpson noted that the Army's determination that 
the veteran was not qualified for active duty only two years 
following service separation definitely establishes the 
existence of a service-connected disability and directed that 
his claim for service connection should be approved.  Dr. 
Simpson is a physician.  He is qualified to render medical 
opinions.  However, his statement as to the veteran's 
entitlement to service connection is beyond the realm of his 
competence.  The issue of whether service connection is 
warranted for a particular disorder is a legal determination 
based upon both legal and medical facts.  The portion of Dr. 
Simpson's opinion concluding that service connection should 
be awarded for the veteran's cardiovascular disability is a 
legal rather than a medical opinion.  It is neither 
competent, in accord with the relevant statutes or 
regulations, nor to be accorded any probative value.  Given 
these facts and the exhaustive detail of the service medical 
records and the VHA opinion, the Board finds that the 
examining Army physicians' and the VHA opinions as to the 
onset of the claimed disorder to be more persuasive than Dr. 
Simpson's opinion.  

The veteran and his accredited representative have advanced 
variously on appeal that he was initially diagnosed with and 
treated for hypertension and a heart disability during active 
service.  The inservice clinical documentation is devoid of 
ant reference to such diagnosis and treatment.  Indeed, the 
veteran expressly stated at the March 22, 1965 physical 
examination that he had been in perfect health and had no 
physical complaints.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disabilities, such 
statements may not be considered as competent evidence. The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  Further, the 
Court has clarified that statements as to what the veteran 
may have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As the 
claimed disorder was not objective shown during active 
service or within one year of service separation or to have 
originated during active service, the Board concludes that 
service connection is not warranted.  


ORDER

Service connection for a cardiovascular disability to include 
hypertension and a heart murmur is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

